Case 1:18-CV-08824-LAP Document 25 Filed 10/18/18 Page 1 of 2

|H-32 Rev: 2014-l

United States District Court

for the

Southern District 0f NeW York
Related Case Statement

 

Fu|| Caption of Later Filed Case:
Matte|, |nc.

 

P|aintiff Case Number

1 8 CV 8324

VS.

 

AnimeFun Store, et a|.

 

 

Defendant

Fu|| Caption of Earlier Filed Case:

(inc|uding in bankruptcy appeals the relevant adversary proceeding)

|V|atte|, |nc.

 

Pfaintiff Case Number

NS/cv“%%l|

1622758984, et a|.

 

 

Defendant

Page 1

Case 1:18-cv-08824-LAP Document 25 Filed 10/18/18 Page 2 of 2

lH-32 Rev: 2014-l

Status of Earlier Filed Case:

 

 

 

 

(|f so, set forth the procedure which resulted in closure, e.g., voluntary
Closed dismissa|, settlementl court decision. A|so, state whether there is an appeal
pending.)
/ Open (|f so, set forth procedural status and summarize any court rulings.)

 

 

The Hrst action was filed on September 26, 2018.

Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

Plaintiff respectfully submits that the current matter is related to the earlier filed case. Both
the current and previous actions involve the same intellectual property rights, the claims in
both actions arise from like transactions by defendants on similar online marketplace
platforms and both actions involve the same plaintiff and like defendants There is a
substantial factual overlap in that the defendants are engaged in their infringing activity,
which is directed and targeted towards the same consumers, during the same time period,
in both actions.

Additiona||y, P|aintiff believes that absent a determination of relatedness, there exists the
possibility for conflicting orders and a duplication of judicial resources on the part of the
Court. Defendants' online storefronts on the online marketplace platforms share unique
identifiers, including, but not limited to, design elements of storefronts themselves as well as
descriptions of the infringing goods at issue, leading Plaintiff to believe that there may be
common defendants across both actions.

Signature:`g!;)M-W //")){}rj Date: 9/26/18

Epstein Drangel LLl§\] gi
Firm: 60 East 42nd Street, Ste. 2 0, NY, NY 10165

 

Page 2

